

117 S1457 IS: Support, Treatment, and Overdose Prevention of Fentanyl Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1457IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Markey (for himself, Ms. Warren, Mr. Whitehouse, Ms. Baldwin, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish programs to address addiction and overdoses caused by illicit fentanyl and other opioids, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the Support, Treatment, and Overdose Prevention of Fentanyl Act of 2021 or the STOP Fentanyl Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Findings.TITLE I—Fentanyl Research and EducationSec. 101. Enhanced fentanyl surveillance.Sec. 102. Collection of overdose data.Sec. 103. Fentanyl detection.Sec. 104. GAO report on international mail and cargo screening.Sec. 105. Contingency management program.TITLE II—Overdose Prevention and Substance Use Disorder Treatment ProgramsSec. 201. NAM report on overdose prevention centers.Sec. 202. Naloxone.Sec. 203. Good Samaritan immunity.Sec. 204. Medication-assisted treatment.Sec. 205. Telehealth for substance use disorder treatment.Sec. 206. Grant program on harms of drug misuse.Sec. 207. Opioid treatment education.TITLE III—Public Health Data and Training Support for Fentanyl DetectionSec. 301. Public health support for law enforcement.Sec. 302. Report on countries that produce synthetic drugs.Sec. 303. Grants to improve public health surveillance in forensic laboratories.2.DefinitionsIn this Act, except as otherwise provided:(1)The term Assistant Secretary means the Assistant Secretary for Mental Health and Substance Use.(2)The term Secretary means the Secretary of Health and Human Services.(3)The term fentanyl-related substance has the meaning given the term in section 1308.11(h)(30)(i) of title 21, Code of Federal Regulations (or successor regulations).3.FindingsCongress finds the following: (1)The opioid epidemic has led to a rise in overdose deaths across the Nation.(2)In 2017, the number of overdose deaths involving opioids, including fentanyl, was 6 times higher than in 1999.(3)The age-adjusted rate of drug overdose deaths involving synthetic opioids other than methadone increased by 10 percent from 2017 to 2018.(4)The COVID–19 pandemic has been associated with substance use. According to the Centers for Disease Control and Prevention (CDC), 13 percent of surveyed adults had started or increased substance use to cope with stress or emotions related to COVID–19.(5)Federal agencies, along with Federal, State, and local lawmakers, have worked together to respond to the rise in overdose deaths through increased funding and targeted policy initiatives.(6)This includes the successful passage of the Comprehensive Addiction and Recovery Act of 2016 (CARA), the 21st Century Cures Act, and the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (SUPPORT for Patient and Communities Act).(7)These efforts have helped prevent, treat, and combat the opioid epidemic, but the rise in overdose deaths involving synthetic opioids like fentanyl means that not all communities are seeing a reduction in fatalities.(8)Drug overdose deaths in the United States involving fentanyl have risen from 2011 through 2016, growing from 1,600 fentanyl overdose related deaths in 2011 and 2012 to 18,000 deaths in 2016.(9)This rise in fentanyl overdose related deaths has disproportionately impacted communities of color.(10)According to the Centers for Disease Control and Prevention (CDC), drug overdose death rates involving fentanyl for non-Hispanic African Americans had the largest annual percentage increase from 2011 to 2016 at 140.6 percent per year, followed by Hispanic persons at 118.3 percent per year. Fentanyl-involved overdose rates for non-Hispanic White persons increased by 108.8 percent from 2013 to 2016.(11)According to the CDC, rates of drug overdose deaths involving fentanyl increased exponentially from 2011 through 2016 for most regions of the United States.(12)Fentanyl is increasingly being identified in nonopioid substances, like methamphetamine and cocaine.(13)By 2017, over half of heroin and cocaine overdose death records involved synthetic opioids.(14)Previous policies to counter the widespread use of illicit substances through tougher sentencing guidelines disproportionately impact communities of color.(15)There is a growing need for a comprehensive plan focused on monitoring, researching, treating, and preventing fentanyl overdose deaths.(16)Taking a public health approach to reversing overdose death trends and promoting equity should emphasize increasing research and expanding access to treatment.IFentanyl Research and Education101.Enhanced fentanyl surveillance(a)In generalThe Director of the Centers for Disease Control and Prevention shall enhance the drug surveillance program of the Centers by—(1)expanding such surveillance program to include all 50 States, the territories of the United States, and all Tribes and Tribal organizations;(2)increasing and accelerating the collection of data on fentanyl, fentanyl-related substances, other synthetic opioids, and new emerging drugs of abuse, including related overdose data from medical examiners and drug treatment admissions and information regarding drug seizures; and(3)utilizing available and emerging information on fentanyl, fentanyl-related substances, other synthetic opioids, and new emerging drugs of abuse, including information from—(A)the National Drug Early Warning System;(B)State and local public health authorities;(C)Federal, State, and local public health laboratories; and(D)drug seizures by Federal, State, and local law enforcement agencies, including information from the National Seizure System and the National Forensic Laboratory Information System of the Drug Enforcement Administration.(b)Information sharingThe Director of the Centers for Disease Control and Prevention shall share the information collected through the drug surveillance program of the Centers with entities including the Office of National Drug Control Policy, State and local public health agencies, and Federal, State, and local law enforcement agencies.(c)Law enforcement reportingEach Federal law enforcement agency shall report information on all drug seizures by that agency to the Drug Enforcement Administration for inclusion in the National Seizure System.(d)GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)publish a report analyzing how Federal agencies can improve their collection, reporting, sharing, and analytic use of drug seizure data across Federal agencies and with State and local governments; and(2)include in such report an analysis of how well available data on drug seizures can measure progress toward reducing drug trafficking into and within the country, as outlined in strategies such as the National Drug Control Strategy of the Office of National Drug Control Policy.(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $125,000,000 for each of fiscal years 2022 through 2026.102.Collection of overdose data(a)In generalNot later than one year after the date of enactment of this Act, the Secretary shall conduct a study on how to most efficiently track overdoses by type of drug, including fentanyl.(b)Grant program(1)In generalUpon completion of the study under subsection (a), and taking into consideration the results of such study, the Secretary shall award grants to States to facilitate the collection of data with respect to fentanyl-involved overdoses.(2)RequirementAs a condition on receipt of a grant under this subsection, an applicant shall agree to share the data collected pursuant to the grant with the Centers for Disease Control and Prevention.(3)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to applicants whose grant proposals demonstrate the greatest need for collecting timely and accurate data on overdoses.103.Fentanyl detection(a)Testing of contaminants(1)In generalThe Secretary, acting through the Assistant Secretary and in coordination with the Director of the Centers for Disease Control and Prevention, shall establish a pilot program through which 5 entities, in 5 States representing diverse regions, use chemical screening devices to identify contaminants, including fentanyl and fentanyl-related substances, in illicit street drugs.(2)EvaluationNot later than the end of fiscal year 2025, the Secretary shall—(A)complete an evaluation of the most effective ways of expanding the pilot program under this subsection to decrease rates of overdose; and(B)submit a report to the appropriate congressional committees on the results of such evaluation.(3)Definition In this subsection, the term chemical screening device means an infrared spectrophotometer, mass spectrometer, nuclear magnetic resonance spectrometer, Raman spectrophotometer, ion mobility spectrometer, or any other device or other technology that is able to determine the presence of, or identify, one or more contaminants in illegal street drugs.(4)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026.(b)Research into technologies(1)In generalThe Secretary shall conduct or support research for the development or improvement of portable and affordable technologies related to testing drugs for fentanyl and fentanyl-related substances, including chemical screening device methods.(2)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2026.104.GAO report on international mail and cargo screeningNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report reviewing the impact of illicit fentanyl and fentanyl-related substances imported through international mail and cargo, including discussion of the following:(1)The volume of fentanyl and fentanyl-related substances being imported into the United States by means of international mail and cargo.(2)The potential impact of increased screening for illicit fentanyl and fentanyl-related substances on—(A)deterring drug trafficking in the United States;(B)interdicting fentanyl and fentanyl-related substances that were manufactured outside of the United States and intended, or attempted, to be imported into the United States;(C)the number of Federal criminal prosecutions based on the manufacture, distribution, or possession of fentanyl or fentanyl-related substances, disaggregated by demographic data, including sex, race, and ethnicity, of the offender;(D)the charges brought in prosecutions described in subparagraph (C);(E)the impacts of prosecutions described in subparagraph (C) on reducing demand for, and availability to users of, fentanyl and fentanyl-related substances; and(F)the development of new fentanyl-related substances.(3)The need for non-invasive technology in screening for fentanyl and fentanyl-related substances, taking into account the findings under paragraphs (1) and (2).105.Contingency management program(a)In generalThe Secretary shall—(1)develop and implement a program of using contingency management principles to discourage the use of illicit drugs; and(2)as part of such program use incentive-based interventions—(A)to increase substance misuse treatment retention; and(B)to promote adherence to treatment goals, including negative urinalysis.(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2026.IIOverdose Prevention and Substance Use Disorder Treatment Programs201.NAM report on overdose prevention centersNot later than one year after the date of enactment of this Act, the Comptroller General of the United States shall enter into an arrangement with the National Academy of Medicine (or, if the Academy declines, another appropriate entity) to—(1)submit to Congress a report on overdose prevention centers; and(2)include in such report—(A)a review of the effectiveness of legally authorized overdose prevention centers in the United States and abroad on lowering overdose deaths; and(B)an assessment of the effectiveness of overdose prevention centers on improving access to medication-assisted treatment and recovery services.202.Naloxone(a)Naloxone pricing transparency(1)Reporting requirementNot later than the date that is one year after the date of enactment of this Act, and annually thereafter, to better understand how research and development costs, manufacturing and marketing costs, acquisitions, Federal investments, revenues and sales, and other factors influence drug prices, each manufacturer of naloxone or any other drug approved by the Food and Drug Administration for opioid overdose reversal shall report to the Secretary—(A)with respect to naloxone (or such other drug)—(i)total expenditures of the manufacturer on—(I)materials and manufacturing for such drug;(II)acquiring patents and licensing; and(III)costs to purchase or acquire the drug from another company, if applicable;(ii)the percentage of total expenditures of the manufacturer on research and development for such drug that was derived from Federal funds;(iii)the total expenditures of the manufacturer on research and development for such drug;(iv)the total revenue and net profit generated from the applicable drug for each calendar year since drug approval;(v)the total expenditures of the manufacturer that are associated with marketing and advertising for such drug;(vi)the wholesale acquisition cost for such drug;(vii)the average out-of-pocket cost of such drug to the consumer; and(viii)patient utilization rates for such drug; and(B)additional information specific to the manufacturer as the Secretary may require, to include at a minimum—(i)the total revenue and net profit of the manufacturer for the reporting period;(ii)metrics used to determine executive compensation; and(iii)any additional information related to drug pricing decisions of the manufacturer, such as total expenditures on—(I)drug research and development; or(II)clinical trials on drugs that failed to receive approval by the Food and Drug Administration.(2)Reporting periodThe reporting period for the reports under paragraph (1) shall be as follows:(A)For the initial report under paragraph (1), the 10-year period preceding the report.(B)For subsequent reports, the 12-month period preceding the respective reports.(3)Publicly available(A)In generalSubject to subparagraph (B), not later than 30 days after receiving the information under paragraph (1), the Secretary shall post on the internet website of the Centers for Medicare & Medicaid Services the information reported under paragraph (1) in written format and using language that is easily understandable by beneficiaries under titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq.; 1396 et seq.).(B)Exclusion of proprietary informationThe Secretary shall exclude proprietary information, such as trade secrets and intellectual property, submitted by the manufacturer under paragraph (1) from the posting described in subparagraph (A).(b)Study on classification of naloxone as a prescription drugThe Commissioner of Food and Drugs shall—(1)not later one year after the date of enactment of this Act, determine whether naloxone should remain subject to the requirements of section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)) or be reclassified as an over-the-counter drug; and(2)take such actions as may be appropriate, consistent with such determination.203.Good Samaritan immunity(a)Limitation on civil liability for individuals who administer opioid overdose reversal drugs(1)In generalNotwithstanding any other provision of law, except as provided in paragraph (2), no individual shall be liable in any Federal or State proceeding for harm caused by the emergency administration of an opioid overdose reversal drug to an individual who has or reasonably appears to have suffered an overdose from heroin or another opioid, if—(A)the individual who administers the opioid overdose reversal drug obtained the drug from—(i)a health care professional as part of an opioid overdose prevention program; or(ii)any source as permitted under applicable State law; or(B)the individual administers the opioid overdose reversal drug in good faith. (2)ExceptionParagraph (1) shall not apply to an individual if the harm was caused by the gross negligence or reckless misconduct of the individual who administers the drug.(3)DefinitionsIn this subsection:(A)The term health care professional means a person licensed by a State to prescribe prescription drugs.(B)The term opioid overdose reversal drug means a drug approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) that is indicated for the partial or complete reversal of the pharmacological effects of an opioid overdose in the human body.(C)The term opioid overdose prevention program means a program operated by a local health department, harm reduction or other community-based organization, substance abuse treatment organization, law enforcement agency, fire department, other first responder department, or voluntary association, or a program funded by a Federal, State, or local government, that works to prevent opioid overdoses by in part providing opioid overdose reversal drugs and education—(i)to individuals at risk of experiencing an opioid overdose; or(ii)to an individual in a position to assist another individual at risk of experiencing an opioid overdose.(b)Immunity from liability(1)In generalAn individual who, in good faith and in a timely manner—(A)seeks medical assistance for another individual who is experiencing a drug overdose shall not be cited, arrested, prosecuted, criminally liable, or subject to any sanction for a violation of a condition of supervised release under section 404 of the Controlled Substances Act (21 U.S.C. 844) for the possession or use of a controlled substance, or under any other provision of Federal law regulating the misuse of prescription drugs, as a result of seeking such medical assistance; or(B)seeks medical assistance for himself or herself for a drug overdose, or is the subject of a request for medical assistance described in subparagraph (A), shall not be cited, arrested, prosecuted, criminally liable, or subject to any sanction for a violation of a condition of supervised release, under section 404 of the Controlled Substances Act (21 U.S.C. 844) for the possession or use of a controlled substance, or under any other provision of Federal law regulating the misuse of prescription drugs, as a result of seeking such medical assistance.(2)PreemptionThis subsection preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability.(3)DefinitionsIn this section:(A)The term controlled substance has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802).(B)The term drug overdose means an acute condition resulting from or believed to be resulting from the use of a controlled substance, which an individual, who is not a health care professional, would reasonably believe requires medical assistance.(C)The term prescription drug means a drug subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)). (D)The terms seeks medical assistance and seeking such medical assistance include—(i)reporting a drug or alcohol overdose or other medical emergency to a law enforcement authority, the 9–1–1 system, a poison control center, or a medical provider;(ii)assisting another individual who is making a report described in clause (i); or(iii)providing care to someone who is experiencing a drug or alcohol overdose or other medical emergency while awaiting the arrival of medical assistance.(c)Seeking assistance as a mitigating factorSection 3553 of title 18, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)Seeking medical assistance(1)In generalNotwithstanding any other provision of law, in imposing a sentence pursuant to guidelines promulgated by the United States Sentencing Commission under section 994 of title 28 against a defendant convicted of an offense as a result of seeking medical assistance for another individual who is experiencing a drug overdose, or for himself or herself for a drug overdose, other than an offense described in section 203(b)(1)(A) of the STOP Fentanyl Act of 2021, the court shall consider the act of seeking medical assistance as a mitigating factor.(2)DefinitionsIn this subsection, the terms drug overdose and seeking medical assistance have the meanings given to such terms in section 203(b) of the STOP Fentanyl Act of 2021.. 204.Medication-assisted treatment(a)Opioid treatment program regulations(1)DefinitionIn this subsection, the term opioid treatment program means a program or practitioner engaged in opioid treatment of individuals with an opioid agonist treatment medication registered under section 303(g)(1) of the Controlled Substances Act (21 U.S.C. 823(g)(1)).(2)Elimination of patient eligibility requirementThe Secretary shall amend section 8.12(e)(1) of title 42, Code of Federal Regulations (and such other regulations in part 8 of such title 42 as may be necessary) to eliminate the requirement that the person became addicted at least 1 year before admission for maintenance treatment under an opioid treatment program.(3)Survey(A)In generalNot later than one year after the date of enactment of this Act, the Assistant Secretary shall—(i)complete a survey of the use in opioid treatment programs of take-home prescription medications; and(ii)submit a report to Congress on the findings of the survey.(B)Required assessmentThe survey under paragraph (1) shall assess—(i)the frequency of use of take-home medication, as allowed under section 8.12(i) of title 42, Code of Federal Regulations;(ii)the extent to which the limitations on doses for take-home use listed in section 8.12(i)(3)(i), (ii), (iii), and (iv) of such title 42 unduly burden treatment of individuals with opioid use disorder; and(iii)whether and how individuals receiving medications for take-home use receive all services listed in section 8.12(f) of such title 42.(b)Treatment in rural and underserved populationsNot later than 1 year after the date of enactment of this Act, the Assistant Secretary shall complete a study and submit a report to Congress on ways in which the Substance Abuse and Mental Health Services Administration can provide and support health services, including treatment for substance use disorders, to individuals in rural (including agricultural) and medically underserved communities (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)), taking into account the following:(1)Stigma.(2)Using data.(3)Telemedicine.(4)Managing fiscal resources in a community impacted by addiction.(5)Workforce development.(6)Broadband.(7)Overcoming economic challenges.(8)Prevention.(9)Transportation.(10)Nutritional services.(11)Medication-assisted treatment.(12)Educating law enforcement personnel about addiction.(13)Drug courts.(14)Educating the faith community about addiction.(15)Recovery support.(16)Housing.(17)Harm reduction services.(c)Prisons and medication-Assisted treatment(1)In generalThe Director of the Bureau of Prisons shall establish a program to offer—(A)medication-assisted treatment for opioid use disorder to individuals in the custody of the Bureau of Prisons and include in such treatment all drugs that are approved by the Food and Drug Administration to treat opioid use disorder; and(B)withdrawal management services to individuals in the custody of the Bureau of Prisons to provide a comprehensive treatment approach to substance use disorders.(2)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated to the Director of the Bureau of Prisons $150,000,000 for each of fiscal years 2022 through 2026.(d)Residential substance abuse treatment for State prisonersSection 1904(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10424(d)) is amended—(1)by striking means and inserting the following:(1)means; and(2)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(2)includes any such course of comprehensive individual and group substance abuse treatment services using medication-assisted treatment for opioid use disorder (including the use of any drug approved or licensed by the Food and Drug Administration for such treatment)..205.Telehealth for substance use disorder treatmentSection 309(e)(2) of the Controlled Substances Act (21 U.S.C. 829(e)(2)) is amended—(1)in subparagraph (A)(i)—(A)by striking at least 1 in-person medical evaluation and inserting the following:at least—(I)1 in-person medical evaluation; and(B)by adding at the end the following:(II)for purposes of prescribing a controlled substance in schedule III or IV, 1 telehealth evaluation; or; and(2)by adding at the end the following:(D)(i)The term telehealth evaluation means a medical evaluation that is conducted in accordance with applicable Federal and State laws by a practitioner (other than a pharmacist) who is at a location remote from the patient and is communicating with the patient using a telecommunications system referred to in section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) that includes, at a minimum, audio and video equipment permitting two-way, real-time interactive communication between the patient and distant site practitioner.(ii)Nothing in clause (i) shall be construed to imply that 1 telehealth evaluation demonstrates that a prescription has been issued for a legitimate medical purpose within the usual course of professional practice.(iii)A practitioner who prescribes the drugs or combination of drugs that are covered under section 303(g)(2)(C) using the authority under subparagraph (A)(i)(II) of this paragraph shall adhere to nationally recognized evidence-based guidelines for the treatment of patients with opioid use disorders and a diversion control plan, as those terms are defined in section 8.2 of title 42, Code of Federal Regulations, as in effect on the date of enactment of this subparagraph..206.Grant program on harms of drug misuse(a)In generalThe Assistant Secretary, in consultation with the Director of the Centers for Disease Control and Prevention, shall award grants to States, political subdivisions of States, Tribes, Tribal organizations, and community-based entities to support the delivery of overdose prevention, syringe services programs, and other harm reduction services that address the harms of drug misuse, including by—(1)preventing and controlling the spread of infectious diseases, such as HIV/AIDS and viral hepatitis, and the consequences of such diseases for individuals with substance use disorder;(2)distributing opioid antagonists, such as naloxone, to individuals at risk of overdose;(3)connecting individuals at risk for, or with, a substance use disorder to overdose education, counseling, and health education; and(4)encouraging such individuals to take steps to reduce the negative personal and public health impacts of substance use or misuse.(b)ConsiderationsIn awarding grants under this section, the Assistant Secretary shall prioritize grants to applicants that are—(1)culturally specific organizations, Tribal behavioral health and substance use disorder providers, or organizations that are intentional about serving populations where COVID–19 has had the most impact; or (2)proposing to serve areas with—(A)a higher proportion of the population who meet criteria for dependence on, or abuse of, illicit drugs;(B)a higher drug overdose death rate;(C)a greater telemedicine infrastructure need; and(D)a greater behavioral health and substance use disorder workforce need. (c)Use of grant awardsA recipient of a grant under this section may use such grant funds for the following purposes:(1)Adapt, maintain, and expand essential services provided by harm reduction service organizations to address the risks of COVID–19, drug overdose, and contraction of infectious disease.(2)Maintain or hire staff.(3)Support program operational costs, including staff, rent, and vehicle purchase or maintenance.(4)Program supplies.(5)Support and case management services.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for fiscal year 2022, to remain available until expended.207.Opioid treatment education(a)In generalThe Secretary shall award grants to States and local governmental entities to provide education to stakeholders, including health care providers, criminal justice professionals, and substance use disorder treatment personnel, on the current state of research on treatment for opioid dependence, including—(1)the use of opioid agonists or partial agonists; and(2)the potential benefits of the use of opioid agonists or partial agonists for affected individuals.(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026.IIIPublic Health Data and Training Support for Fentanyl Detection301.Public health support for law enforcement(a)Support for fentanyl detection and handlingThe Secretary, in consultation with the Attorney General, shall establish a program to provide to Federal, State, and local law enforcement agencies public health training on how to detect and handle fentanyl.(b)Evidence-BasedThe program under subsection (a) shall comply with evidence-based guidelines, including the Fentanyl Safety Recommendations for First Responders (or any successor guidelines) of the Office of National Drug Control Policy.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026.302.Report on countries that produce synthetic drugsNot later than 1 year after the date of enactment of this Act, the Secretary of State shall submit to Congress a report—(1)identifying the countries the Secretary determines are the principal producers of synthetic drugs trafficked into the United States;(2)assessing how and why those countries are producing such drugs; and(3)describing measures the Secretary plans to take to reduce the flow of such drugs into the United States.303.Grants to improve public health surveillance in forensic laboratoriesTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:PPConfronting the Use of Heroin, Fentanyl, and Associated Synthetic Drugs3061.Authority to make grants to address public safety through improved forensic laboratory data(a)PurposeThe purpose of this section is to assist States and units of local government in—(1)carrying out programs to improve surveillance of seized heroin, fentanyl, and associated synthetic drugs to enhance public health; and(2)improving the ability of State, tribal, and local government institutions to carry out such programs.(b)Grant authorizationThe Attorney General, acting through the Director of the Bureau of Justice Assistance, may make grants to States and units of local government to improve surveillance of seized heroin, fentanyl, and associated synthetic drugs to enhance public health.(c)Grant projects To improve surveillance of seized heroin, fentanyl, and associated synthetic drugsGrants made under subsection (b) shall be used for programs, projects, and other activities to—(1)reimburse State, local, or other forensic science laboratories to help address backlogs of untested samples of heroin, fentanyl, and associated synthetic drugs;(2)reimburse State, local, or other forensic science laboratories for procuring equipment, technology, or other support systems if the applicant for the grant demonstrates to the satisfaction of the Attorney General that expenditures for such purposes would result in improved efficiency of laboratory testing and help prevent future backlogs;(3)reimburse State, local, or other forensic science laboratories for improved, real-time data exchange with the Centers for Disease Control and Prevention on fentanyl, fentanyl-related substances, and other synthetic drugs present in the local communities; and(4)support State, tribal, and local health department services deployed to address the use of heroin, fentanyl, and associated synthetic drugs.(d)LimitationNot less than 60 percent of the amounts made available to carry out this section shall be awarded for the purposes under paragraph (1) or (2) of subsection (c).(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 and 2023.(f)Allocation(1)Population allocationSeventy-five percent of the amount made available to carry out this section in a fiscal year shall be allocated to each State that meets the requirements of section 2802 so that each State shall receive an amount that bears the same ratio to the 75 percent of the total amount made available to carry out this section for that fiscal year as the population of the State bears to the population of all States.(2)Discretionary allocationTwenty-five percent of the amount made available to carry out this section in a fiscal year shall be allocated pursuant to the discretion of the Attorney General for competitive grants to States or units of local government with high rates of primary treatment admissions for heroin and other opioids, for use by State or local law enforcement agencies.(3)Minimum requirementEach State shall receive not less than 0.6 percent of the amount made available to carry out this section in each fiscal year.(4)Certain territories(A)In generalFor purposes of the allocation under this section, American Samoa and the Commonwealth of the Northern Mariana Islands shall be considered as 1 State.(B)Allocation amongst certain territoriesFor purposes of subparagraph (A), 67 percent of the amount allocated shall be allocated to American Samoa and 33 percent shall be allocated to the Commonwealth of the Northern Mariana Islands..